                                                                                  露い
                                                                                       FILED!N COURT
                                                                                       ASHEVILLE,NC
               IN THE UNITED STATES DISTRICT COURT                                      AU6 1 0 2020
           FORTHEヽ VESTiま
                                                                                   U S DISTRICT COURT
                          ざξ視差留晋:弄 選 ギ採FTHCAROLINAl                                 W DISTRICT OF N C
                                                                              ■


                           DOCKET NO.1:19‑CR‑00120

UNITED STATES OF AMERICA
                                                    CONSENT ORDER AND
             V.                                  JUDGⅣ IENT OFFOuITURE

1)MIRANDA LYblN DOTSON

       WHEREAS, the defendant, MIRANDALYNN DOTSON, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. I 1 to one or more criminal
offenses under which forfeiture may be ordered;

        WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as dehned by 21 U. S.C. $
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuart
to I 8 U. S.C. 82253, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending hnal adjudication herein; the defendant
waives her interest, if any, in the property and agrees to the forfeiture of such interes!

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2regardng notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       wHEREAS, pursuant to Fed. R. Crim. P .32.2(b)(1) & (c)(2), the court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;




   Case 1:19-cr-00120-MOC-WCM Document 48 Filed 08/10/20 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Orderby the previous Order of this CourtNo. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE,IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

           o   iPhone 6, Model A1549 cellularphone,IMEI: 352016079420089;
           o   Dell lnspiron 15laptop
           o   Samsung SM-S727VL cellular phone, IMEI: 35589009172459;
               and
           .   NextbookNX16ASll6Ktablet, SN:YFGVI216005404.

      The United States Marshal and/or other property custodian for                 the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), and./or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days ofthe publication of notice or the receipt of noticg
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

      Pursuant to Fed. R. Crim. P.32.2b)G), uponentry of this Order of Forfeiture,
the United States Attomey's Office is authorized to conduct any discovery needed
to identify, locate or dispose of the property, including depositions, interrogatorieq




   Case 1:19-cr-00120-MOC-WCM Document 48 Filed 08/10/20 Page 2 of 3
 requests for production of documents and to issue subpoenas, pursuant to Fed.        R
 Civ. P.45.

        Following the Court's disposition of all timely petitions frled, a final order of
 forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(c)(2).If no third
 party files a timely petition, this order shall become the hnal order and judgment of
 forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
 have clear title to the property and shall dispose of the property according to law.
 Pursuant to Fed. R. Crim. P. 32.2(bX4XA), the defendant consents that this order
 shall be   fnal   as to defendant upon frling.

 SO AGREED:




   ENJAMIN BAIN― CREED
l,Assistant United States Attomey




 Defendant




 MARY 7LLEN COLEMAN



                                                  Sisred:   AW,sv-   t0 ,zozo

                                                  ヽV CARLETON        CALF
                                                  United States        Judge




    Case 1:19-cr-00120-MOC-WCM Document 48 Filed 08/10/20 Page 3 of 3
